United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          February 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60350
                          Summary Calendar


LEONEL ANTONIO REYES,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77-607-722
                        --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Leonel Antonio Reyes, a citizen of Nicaragua, petitions for

review of an order from the Board of Immigration Appeals (“BIA”)

dismissing his appeal of the immigration judge’s (“IJ”) decision

to deny his application for withholding of removal under the

Immigration and Nationality Act (“INA”).     Reyes argues that the

BIA erred by determining that, by relying solely on his own

“vague and inconsistent” testimony, he failed to meet his burden

of proof to warrant withholding of removal under the INA.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60350
                                  -2-

Reyes fails to provide any support for his challenge to the BIA’s

credibility determination.    See Lopez De Jesus v. INS, 312 F.3d

155, 161 (5th Cir. 2002).    Moreover, he has failed to show that

the BIA’s decision was not supported by substantial evidence.

See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     Accordingly, the petition for review is DENIED.